Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
The Applicant argued that Przy does not disclose “the first trace having a plurality of sections that provide a first set of parallel current paths over a portion of the first trace.”
In response, the Examiner takes position that Przy discloses two parallel traces (conductors 25) carrying current providing current paths over a portion of the traces.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Przybyszewski (US 9161802), hereinafter Przy.
Regarding claim 1, Przy discloses, figure 2A, an apparatus comprising: 
an energy delivery device including a flexible circuit (treatment electrode 20 made of flexible base polymer 24), 
the flexible circuit including an electronic component (temperature sensor 52) and a first trace (25) connected with the electronic component, 
the first trace having a plurality of sections (sections on trace 25) that provide a first set of parallel current paths (pair of parallel traces 25) over a portion of the first trace.

Regarding claim 2, Przy discloses the claimed invention as set forth in claim 1.  Przy further discloses the electronic component is a temperature sensor (temperature sensor 52), and the first trace is connected with the temperature sensor.

Regarding claim 3, Przy discloses the claimed invention as set forth in claim 1.  Przy further discloses the temperature sensor is a thermistor (column 5, line 6).

Regarding claim 4, Przy discloses the claimed invention as set forth in claim 1.  Przy further discloses the electronic component includes a first terminal (one of the corner of the conductive layer 24 having terminal connected to the pair of conductors 25) and a second terminal (the other corner of the conductive layer 24 having terminal connected to the pair of conductors 25), the first trace is connected to the first terminal 

Regarding claim 5, Przy discloses the claimed invention as set forth in claim 1.  Przy further discloses a support member (housing 60 and/or structural member 68 can be considered as a support member), wherein the flexible circuit is folded about a surface of the support member (treatment electrode 20 folding inside the housing along the fold line and also folding about the structural member 68, figure 1) along a fold line, and each section of the first trace extends along a respective longitudinal axis that crosses the fold line (the traces extend along the folding substrate inside the housing).

Regarding claim 6, Przy discloses the claimed invention as set forth in claim 5.  Przy further discloses the longitudinal axis of each section of the first trace is oriented transverse to the fold line (as the substrate is folded as shown in figure 1 the traces are oriented transverse to the fold line around the exposed portion of 20).

Regarding claim 7, Przy discloses the claimed invention as set forth in claim 1.  Przy further discloses the energy delivery device is included in a treatment tip (treatment tip 14) that is configured to be detachably coupled with a handpiece (handpiece 12).

claim 8, Przy discloses the claimed invention as set forth in claim 1.  Przy further discloses the flexible circuit includes a treatment electrode (treatment electrode 20) configured to emit high frequency electromagnetic energy (see abstract) in the radio-frequency band of the electromagnetic spectrum (column 3, lines 12 - 16), and the first trace is connected with the treatment electrode.

Regarding claim 9, Przy discloses an apparatus comprising: 
an energy delivery device including a flexible circuit (treatment electrode 20 made of flexible base polymer 24), 
the flexible circuit including an electronic component (temperature sensor 52) and a first plurality of traces (25) connected with a first terminal of the electronic component (terminal connected to sensor 52) to provide a first set of parallel current paths (sections on trace 25) to the first terminal of the electronic component.

Regarding claim 10, Przy discloses the claimed invention as set forth in claim 9.  Przy further discloses the electronic component is a temperature sensor (temperature sensor 52), and the first plurality of traces are connected with the first terminal of the temperature sensor.

Regarding claim 11, Przy discloses the claimed invention as set forth in claim 10.  Przy further discloses the temperature sensor is a thermistor (column 5, line 6).

claim 12, Przy discloses the claimed invention as set forth in claim 9.  Przy further discloses the flexible circuit includes a second plurality of traces (another pair of traces 25) connected with a second terminal of the electronic component (another terminal in the plurality of terminals connecting to trace 25) to provide a second set of parallel current paths (parallel of the pair 25) to the second terminal of the electronic component.

Regarding claim 13, Przy discloses the claimed invention as set forth in claim 9.  Przy further discloses a support member (housing 60 and/or structural member 68 can be considered as a support member), wherein the flexible circuit is folded about a surface of the support member (treatment electrode 20 folding inside the housing along the fold line and also folding about the structural member 68, figure 1) along a fold line, and each section of the first trace extends along a respective longitudinal axis that crosses the fold line (the traces extend along the folding substrate inside the housing).

Regarding claim 14, Przy discloses the claimed invention as set forth in claim 13.  Przy further discloses the longitudinal axis of each section of the first trace is oriented transverse to the fold line (as the substrate is folded as shown in figure 1 the traces are oriented transverse to the fold line around the exposed portion of 20).

Regarding claim 15, Przy discloses the claimed invention as set forth in claim 9.  Przy further discloses the energy delivery device is included in a treatment tip 

Regarding claim 16, Przy discloses the claimed invention as set forth in claim 9.  Przy further discloses the flexible circuit includes a treatment electrode (treatment electrode 20) configured to emit high frequency electromagnetic energy (see abstract) in the radio-frequency band of the electromagnetic spectrum (column 3, lines 12 - 16), and the first trace is connected with the treatment electrode.

Regarding claim 17, Przy discloses the claimed invention as set forth in claim 9.  Przy further discloses the flexible circuit includes an attachment pad (dielectric layer 22) to which the electronic component is attached (24 attached to 22) and a contact pad (the pad at the end of trace 25), each of the first plurality of traces extends along a full length from the attachment pad (figure 2A) to the contact pad, and the contact pad is used to establish an external contact with the first plurality of traces.

Allowable Subject Matter
Claims 18 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the plurality of sections of the first trace comprise a first section and a second section, and the portion of the first trace is split into the first section and the second section by a slit. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 4, a combination of limitations that the plurality of sections of the second trace comprise a first section and a second section, and the portion of the second trace is split into first section and the second section by a slit. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mathur (US 20130165925), figure 2A, disclose flexible circuit board with traces.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848